DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on November 16, 2022 after final rejection of August 16, 2022 and advisory action of October 28, 2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on November 16, 2022 has been entered.  The Office action on currently pending claims 1-8, 10, and 13-19 follows.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 10, 13, 15-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joshi (US 20050200001) (of record, cited in the IDS).
Regarding claim 1, Joshi discloses (Figs.5-6):
A water block assembly (500) ([0004] and [0023]: water can be used) configured to be installed on a target component ([0034]: “heat source”), the water block assembly comprising: a first water block unit (516 and 520, in combination, as defined in the claim below) having a first fluid conduit (578), the first water block unit (516 and 520) comprising: a first base portion (520) having an external thermal transfer surface (522) configured to be in contact with the target component ([0034]), the first base portion (520) partly defining the first fluid conduit (578) (See Fig.6); and a first cover portion (See Figure Below) disposed on and affixed to (See Fig.6) the first base portion (520), the first cover portion defining a first fluid inlet (570) and a first fluid outlet (576), the first cover portion partly defining the first fluid conduit (578) (See Fig.6); a second water block unit (504 and 516, in combination, as defined in the claim below) stacked on the first water block unit (516 and 520) such that, in use, the first water block unit is disposed between the second water block unit and the target component ([0034]) (Figs.5-6 and [0034]: the target component is coupled to 522 of the first water block unit 516,520, which means the first water block unit 516,520 will be between the target component and the second water block unit 504,516), the second water block unit having a second fluid conduit (584), the second water block unit comprising: a second base portion (See Figure Below) in thermal contact with the first cover portion of the first water block unit (See Figure Below: the First Cover Portion and the Second Base Portion are both provided on the Intermediate Member 516, and are thus in thermal contact with each other when in operation), the second base portion partly defining the second fluid conduit (584), the second base portion being dimensioned smaller (See Figure Below) than the first cover portion such that a section (See Figure Below) of the first cover portion extends outward from the second base portion, the first fluid inlet (570) and the first fluid outlet (576) being defined (See Figure Below) in the section of the first cover portion that extends outward from the second base portion; and a second cover portion (504) disposed on and affixed to the second base portion (Second Cover Portion disposed and affixed to Second Base Portion: See Fig.6), the second cover portion (504) defining a second fluid inlet (528) and a second fluid outlet (532), the second cover portion (504) partly defining (See Fig.6: the second fluid inlet 528 and second fluid outlet 532 that are provided on the second cover portion 504 is used to at least partially define the second fluid conduit 584) the second fluid conduit (584), and a lower member (520, the first base portion defines the lower member, as claimed), an intermediate member (516) and an upper member (504, the second cover portion defines the upper member, as claimed) affixed to one another (See Fig.6) to form the first (516 and 520) and second (504 and 516) water block units, wherein: the lower member defines the first base portion (520) of the first water block unit (516 and 520), a lower side (bottom side of 520 where 522 is located) of the lower member (520) defining the external thermal transfer surface (522) configured to be in contact with the target component ([0034]); the intermediate member (516) defines the first cover portion of the first water block unit (516 and 520) and the second base portion of the second water block unit (504 and 516) such that a heat transfer interface between the first cover portion and the second base portion is constituted by a material of the intermediate member (516) (Figs.5-6, [0019], and [0034]: in the assembled and in-use state, there will be some heat transfer interface between the first cover portion and the second base portion due to the intermediate member 516 being made out of a material like silicon, which is a material that will allow some degree of heat transfer interface between the two components), the intermediate member (516) being formed as a unitary piece (See Fig.5); and the upper member defines the second cover portion (504) of the second water block unit (504 and 516), wherein the first fluid conduit (578) and the second fluid conduit (584) operate either: (i) fluidly independent (Fig.6, [0035], and [0040]-[0041]) from one another such that the first (578) and second (584) fluid conduits are fed by respective fluid sources (Fig.6, [0035], and [0040]-[0041]: in order to create the two independent fluid paths 600,604, that are connected to respective fluid inlet and outlet tubes, there needs to be two independent fluid sources that correspond to a respective fluid conduit); or (ii) in parallel such that the first and second fluid conduits are fed by a common fluid source.

See next page→

    PNG
    media_image1.png
    796
    895
    media_image1.png
    Greyscale

Regarding claim 19, Joshi discloses (Figs.5-6):
A water block assembly (500) ([0004] and [0023]: water can be used) configured to be installed on a target component ([0034]: “heat source”), the water block assembly comprising: a lower member (520) having an external thermal transfer surface (522) configured to be in contact with the target component ([0034]); an intermediate member (516) formed as a unitary piece (See Fig.5) and disposed on and affixed to (See Fig.6) the lower member (520) such that, together, the lower member (520) and the intermediate member (516) form a first water block unit (516 and 520, as defined in the claim) of the water block assembly (500), each of the lower member (520) and the intermediate member (516) defining in part a first fluid conduit (578) of the first water block unit (516 and 520, as defined in the claim), the intermediate member (516) defining a first fluid inlet (570) and a first fluid outlet (576) of the first fluid conduit (578) (Intermediate Member defining Inlet and Outlet of the First Fluid Conduit: [0036]-[0037]); and an upper member (504) disposed on and affixed to (See Fig.6) the intermediate member (516) such that, together, the intermediate member (516) and the upper member (504) form a second water block unit (504 and 516, as defined in the claim) of the water block assembly (500) stacked on the first water block unit (516 and 520, as claimed), in use, the first water block unit being disposed between the second water block unit and the target component ([0034]) (Figs.5-6 and [0034]: the target component is coupled to 522 of the first water block unit 516,520, which means the first water block unit 516,520 will be between the target component and the second water block unit 504,516), each of the intermediate member (516) and the upper member (504) defining in part a second fluid conduit (584) of the second water block unit, the upper member (504) defining a second fluid inlet (528) and a second fluid outlet (532) of the second fluid conduit (584), wherein a heat transfer interface between the first water block unit (516 and 520, as claimed) and the second water block unit (504 and 516) is constituted by a material of the intermediate member (516) (Figs.5-6, [0019], and [0034]: in the assembled and in-use state, there will be some heat transfer interface between the first water block unit and the second water block unit due to the intermediate member being made out of a material like silicon, which is a material that will allow some degree of heat transfer interface between the two water block units).
Regarding claim 2, Joshi further discloses:
See next page→
Wherein each of the first (520) and second (See Figure of Claim 1) base portions defines a recess (See Figs.5-6, [0037], and [0039]: the first fluid conduit 578 and second fluid conduit 584 are each made up of channels/recesses that are used to define a fluid path for the coolant) defining at least in part a path (See Fig.6) of a corresponding one of the first (578) and second (584) fluid conduits.
Regarding claim 4, Joshi further discloses:
Wherein each of the first (See Figure of Claim 1) and second (504) cover portions defines a generally planar lower surface facing a corresponding one of the first (520) and second (See Figure of Claim 1) base portions and defining in part one of the first (578) and second (584) fluid conduits (See Fig.6 and Figure of Claim 1: a bottom/lower surface of the first cover portion is generally planar and faces the first base portion 520 and is used to help define the first fluid conduit 578, and a bottom/lower surface of the second cover portion 504 is also planar and faces the second base portion and is also used to help define the second fluid conduit 584).
Regarding claim 10, Joshi further discloses:
Wherein: the intermediate member (516) has a lower side (bottom side of 516) and an upper side (top side of 516) opposite the lower side; the lower side of the intermediate member (516) defines at least in part the first cover portion (See Figure of Claim 1) of the first water block unit (516 and 520) (See Fig.6 and Figure of Claim 1: the bottom side of 516 is used to help define the first cover portion that is used define the first fluid conduit 578); and the upper side of the intermediate member (516) defines at least in part (See Figure of Claim 1) the second base portion (See Figure of Claim 1) of the second water block unit (504 and 516).
Regarding claim 13, Joshi further discloses:
See next page→
Wherein the first fluid conduit (578) and the second fluid conduit (584) operate fluidly independent from one another (Fig.6, [0035], and [0040]-[0041]: in order to create the two independent fluid paths 600,604, that are connected to respective fluid inlet and outlet tubes, there needs to be two independent fluid sources that correspond to a respective fluid conduit), the first (578) and second (584) fluid conduits being respectively fed with a first fluid (600) and a second fluid (604) by the respective fluid sources (Fig.6, [0035], and [0040]-[0041]: as explained above, the two fluids 600, 604 that correspond to a respective fluid conduit will come from two independent fluid sources).
Regarding claim 15, Joshi further discloses:
Two first tubes connected to the first fluid inlet (570) and the first fluid outlet (576) (Fig.6 and [0035]: there will be two tubes connected to 524 and 536, which in turn will be connected to the first fluid inlet 570 and first fluid outlet 576 in order to allow coolant to flow through the first fluid conduit 578); and two second tubes ([0035]) connected to the second fluid inlet (528) and the second fluid outlet (532), the two first tubes being connected to the first water block unit (516 and 520) at the first cover portion (See Figure of Claim 1) (Fig.5 and [0035]: the tubes connected to the first fluid inlet 570 and the first fluid outlet 576 will be indirectly/fluidly connected at the first cover portion since that is where the first fluid inlet 570 and first fluid outlet 576 are located), the two second tubes ([0035]) being connected to the second water block unit (504 and 516) at the second cover portion (504).
Regarding claim 16, Joshi further discloses:
The recess ([0037]: “a plurality of channels”) of the first base portion (520) is a first recess; the recess ([0039]: “channels”) of the second base portion (See Figure of Claim 1) is a second recess; the first recess of the first base portion (520) extends from a first end (area where 566 is located) to a second end (area where 572 is located), the first end and the second end being aligned with the first fluid inlet (570) and the first fluid outlet (576) respectively (See Figs.5-6: the first and second ends of the recess need to be aligned with the first fluid inlet 570 and the first fluid outlet 576 so that the coolant can flow in/out of the first fluid conduit 578); the second recess of the second base portion (See Figure of Claim 1) extends from a first end (area where 582 is located) to a second end (area where 588 is located), the first end and the second end of the second recess being aligned with the second fluid inlet (528) and the second fluid outlet (532) respectively (See Figs.5-6: the first and second ends of the second recess need to be aligned with the second fluid inlet 528 and the second fluid outlet 532 so that coolant can flow in/out of the second fluid conduit 584).

Claim Rejections - 35 USC § 102/103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Joshi (US 20050200001) (of record, cited in the IDS) or, in the alternative, under 35 U.S.C. 103 as obvious over Joshi (US 20050200001) (of record, cited in the IDS) in view of Calaman (US 6719039).
Regarding claim 17, the Office notes that the that the limitation as recited in claim 13 (e.g., “wherein the recesses of the first and second base portions are milled”) does not have actual patentable weight since the claims are product-by-process claims that do not affect the patentability of the product.  In product-by- process claims, “one a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Even though the claims are limited by and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  It is the patentability of the product claimed and not the recited process steps which must be established.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  It should also be noted that a "[p]roduct-by-process claim, although recited subject matter of claim in terms of how it is made, is still product claim; it is patentability of product claimed and not recited process steps that must be established, in spite of fact that claim may recite only process limitations”, In re Hirao and Sato, 190 USPQ 15 (Fed. Cir. 1976).  The presence of process limitations on product claims, which product does not otherwise patentability distinguish over the prior art, cannot impart patentability to the product. In re Stephens, 145 USPQ 656 (CCPA 1965).  The Office emphasizes that the end product of the Joshi reference will have channels/recesses that are used to define the first fluid conduit and the second fluid conduit as respectively claimed in claim 2, which claim 17 is dependent on.
Alternatively, Calaman teaches (Figs.1-4):
The recess (23) of the base portion (10) being milled (Col.3 Lns.43-46).
See next page→
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Calaman to modify the device of Joshi such that the recesses of the first and second base portions are milled, as claimed, in order to utilize a known manufacturing method for making accurate cuts (i.e., creating accurate cuts to produce a desired fluid conduit) and thus ensure a focused cooling mechanism that can optimize heat transfer (i.e., optimize the amount of heat that is transferred to the recessed portion of the first and second base portions) due to the recesses creating a reduced thermal resistance in a desired area as taught by Calaman (Col.3 Lns.48-50).

Claim Rejections - 35 USC § 103

Claims 3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi (US 20050200001) (of record, cited in the IDS) in view of Kasezawa (US 20090065178).
Regarding claim 3, Joshi does not disclose:
Wherein each of the first and second base portions defines a pocket for receiving a corresponding one of the first and second cover portions.
Kasezawa however teaches (Figs.2 and 4):
Wherein the first base portion (10) defines a pocket (See Figure Below) for receiving the first cover portion (31).

See next page→

    PNG
    media_image2.png
    494
    833
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Kasezawa to modify the device of Joshi such that the first and second base portions each define a pocket that receives a corresponding one of the first and second cover portions, as claimed, in order to provide an easier means of properly aligning the first and second base portions to the first and second cover portions (i.e., the pockets will better inform a user as to whether or not the components are properly aligned with one another).
Regarding claim 6, Joshi does not disclose:
Wherein: the second cover portion has a first orientation feature for orienting the second cover portion relative to the second base portion; and the second base portion has a corresponding second orientation feature for orienting the second cover portion relative to the second base portion that matches the first orientation feature.
Kasezawa however teaches (Fig.2):
Wherein: the cover portion (31) has a first orientation feature (31c) for orienting the cover portion (31) relative to the base portion (10); and the base portion (10) has a corresponding second orientation feature (14) for orienting the cover portion (31) relative to the base portion (10) that matches the first orientation feature (31c).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Kasezawa to modify the device of Joshi such that the second cover portion has a first orientation feature that corresponds to a second orientation feature of the second base portion, as claimed, in order to provide an easier means of aligning and connecting the second cover portion to the second base portion due to the orientation features as taught by Kasezawa ([0155]).
Regarding claim 7, Joshi does not disclose:
Wherein the first cover portion comprises a plurality of fins projecting downwardly toward the first base portion, the fins being received in respective locations within the recess of the first base portion.
Kasezawa however teaches (Figs.26A-B):
Wherein the first cover portion (35) comprises a plurality of fins (37) projecting downwardly (See Fig.26B) toward the first base portion (10A), the fins (37) being received in respective locations (See Figs.26A-B) within the recess (recess of 10A where 13 is disposed) of the first base portion (10A).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Kasezawa to modify the device of Joshi such that the first cover portion comprises a plurality of fins that project downwardly toward the first base and are received within the recess of the first base portion, as claimed, in order to more efficiently cool the target component due to the plurality of fins increasing the total heat transfer surface area as taught by Kasezawa ([0227]).
Regarding claim 8, Joshi does not disclose:
Wherein the first cover portion comprises a recess that is complementary to the recess of the first base portion such that the recess of the first cover portion and the recess of the first base portion collaborate with one another to define the first fluid conduit.
Kasezawa however teaches (Figs.26A-B):
Wherein the first cover portion (35) comprises a recess (recesses between each fin 37 defined by d2) that is complementary to the recess (recesses of 10A where 13 is disposed) of the first base portion (10A) such that the recess of the first cover portion (35) and the recess of the first base portion (10A) collaborate with one another to define the first fluid conduit ([0222]: B5, the recess of the first cover portion 35 and the recess of the first portion 10A interlock to create the first fluid conduit, Note: B5 is incorrectly denoted in Fig.26A as B4).
It would have been obvious ton one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Kasezawa to modify the device of Joshi such that the first cover portion comprises a recess that is complementary to the recess of the first base portion such that the recess of the first cover portion and the recess of the first base portion define the first fluid conduit, as claimed, in order to more efficiently cool the target component due to the increased heat transfer area of the recess created by the fins in the first cover portion as taught by Kasezawa ([0227]).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi (US 20050200001) (of record, cited in the IDS) in view of Zaffetti (US 20110232882).
Regarding claim 5, Joshi further discloses:
Wherein: the first (See Figure of Claim 1) and second (504) are generally rectangular (See Figure of Claim 1 and Fig.1).
However, Joshi does not disclose:
The first fluid inlet and the first fluid outlet are located proximate diagonally opposite corners of the first cover portion; and the second fluid inlet and the second fluid outlet are located proximate diagonally opposite corners of the second cover portion.
Zaffetti however teaches (Figs.1-2):
The first fluid inlet (34A-1) and the first fluid outlet (34B-1) are located proximate diagonally opposite corners (See Fig.2); and the second fluid inlet (34A-2) and the second fluid outlet (34B-2) are located proximate diagonally opposite corners (See Fig.2).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Zaffetti to modify the device of Joshi such that the first fluid inlet and first fluid outlet are placed on diagonally opposite corners of the first cover portion and such that the second fluid inlet and the second fluid outlet are placed on diagonally opposite corners of the second cover portion, as claimed, in order to provide an alternative arrangement that will still achieve the improved fluid distribution as disclosed by Joshi ([0004] and [0047]).
Regarding claim 14, Joshi further discloses:
Wherein the first fluid conduit (578) and the second fluid conduit (584) operate in parallel (See Fig.6).
However, Joshi does not disclose:
See next page→
Wherein the first fluid conduit and the second fluid conduit operate on a same fluid circuit, each of the first fluid conduit and the second fluid conduit being fed a same fluid by the common fluid source.
Zaffetti however teaches (Figs.1-3 and 5):
Wherein the first fluid conduit (the flow from 34A-1 to 34B-1 defines the first fluid conduit) and the second fluid conduit (the flow from 34A-2 to 34B-2) operate on a same fluid circuit (See Fig.5), each of the first fluid conduit and the second fluid conduit being fed a same fluid ([0022]: suggests that a single fluid is used) by the common fluid source (38 and [0022]: the Fluid System).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Zaffetti to modify the device of Joshi such that the first fluid conduit and the second fluid conduit operate in parallel on a same fluid circuit so that each of the first fluid conduit and the second fluid conduit is fed a same fluid by the common fluid source, as claimed, in order to further simplify the cooling system of Joshi (i.e., by reducing two independent fluid sources to a common fluid source, the overall size and materials required to assemble the device can be further reduced).
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).

See next page→
Allowable Subject Matter

Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: the allowability resides in the overall structure and functionality of the device as recited in the combined subject matter of claims 1 and 18, and at least in part, because claim 18 recites the limitations: “wherein the water block assembly includes only three separate plate members including the lower member, the intermediate member and the upper member” (emphasis included).
The aforementioned limitations, in combination with all remaining limitations of respective claims 1 and 18, are believed to render the combined subject matter of claims 1 and 18, and all claims depending therefrom allowable over the prior art of record, taken either alone or in combination.
In the European Search Opinion filed in the European Patent Office (EPO) on November 11, 2019, the opinion states that US 20050200001, US 20080105413, and EP 2372762 are the references that are applicable to reject claims 1-15 of the instant application.  However, after reviewing the References, the Office asserts that none of the provided references, alone or in combination, teach a water block assembly that is ONLY made up of the a lower member, the intermediate member and the upper member as recited in the combined subject matter of claims 1 and 18 of the instant application.  Therefore, it is believed that the combined subject matter of claims 1 and 18 are allowable over the European Search Opinion of 11/11/2019.
Furthermore, the additional cited prior art references teach other stacked cold plate assemblies.  Although the newly cited Lin reference (US 10260781) teaches a stacked water block assembly that is only made up of a lower member (20), an intermediate member (10), and a upper member (30), the Office notes that the combination would not be permissible since such a combination would require undo experimentation and/or change the fundamental operation of the Joshi reference.  Therefore, none of the prior art references of record, taken alone or in combination, are believed to render the combined subject matter of claims 1 and 18 unpatentable.
Finally, the Office has not identified any double patenting issues.

Response to Arguments

Applicant’s arguments filed on November 16, 2022 have been fully considered, but notes that Applicant’s arguments are directed to the claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims (See rejection above).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10260781: teaches a stacked water block assembly made up of three layers.
See next page→
US 20130044431: teaches a stacked cold plate assembly that have two fluid conduits that are parallel to each other and connected to a common fluid source.
US 20120073309: teaches a stacked cold plate unit.
US 20070274045: teaches silicon being a thermally conductive material.
US 20070041160: teaches silicon being a thermally conductive material.
US 20050039885: teaches silicon being a thermally conductive material.
US 5829516: teaches a stacked cold plate assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN S SUL/Primary Examiner, Art Unit 2835